     Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1591 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION



MICHAEL KURT MOORADIAN,

        Plaintiff,

v.                                                           Case No. 1:19-cv-562
                                                             Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant,
__________________________________/

                                            OPINION

                Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his application for disability insurance benefits (DIB).

                Plaintiff filed an application for DIB on February 20, 2018, alleging a disability

onset date of November 1, 2014. PageID.71. Plaintiff identified his disabling conditions as post-

traumatic stress disorder (PTSD), back problems, knee problems, leg problems, and stomach

issues. PageID.246. Prior to applying for DIB, plaintiff earned a GED and had past employment

in the United States Military as a warehouse material handler and parts clerk. PageID.81, 247.

An administrative law judge (ALJ) reviewed plaintiff’s application de novo and entered a written

decision denying benefits on February 8, 2019. PageID.71-83. This decision, which was later

approved by the Appeals Council, has become the final decision of the Commissioner and is now

before the Court for review.




                                                 1
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1592 Page 2 of 19




               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923




                                                 2
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1593 Page 3 of 19




(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Plaintiff’s application for DIB failed at the fifth step of the evaluation. At the first

step, the ALJ found that plaintiff had not engaged in substantial gainful activity since his alleged

onset date of November 1, 2014, and that he met the insured status requirements of the Social

Security Act through December 31, 2019. PageID.73. At the second step, the ALJ found that

                                                  3
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1594 Page 4 of 19




plaintiff had severe impairments of bipolar disorder, adjustment disorder with anxiety, depression,

degenerative joint disease, degenerative disc disease, and status post lipoma excision. Id. At the

third step, the ALJ found that plaintiff did not have an impairment or combination of impairments

that met or equaled the requirements of the Listing of Impairments in 20 C.F.R. Pt. 404, Subpt. P,

App. 1. PageID.74.

                The ALJ decided at the fourth step that:

               After careful consideration of the entire record, the undersigned finds that
       the claimant has the residual functional capacity to perform light work as defined
       in 20 CFR 404.1567(b) except he can occasionally climb ladders, ropes, scaffolds,
       ramps, and stairs, balance, kneel, crouch, and crawl. He can perform simple,
       routine, and repetitive tasks without direct interaction with the general public.

PageID.76-77. The ALJ also found that plaintiff is unable to perform any past relevant work.

PageID.80-81.

                At step five, the ALJ found that plaintiff could perform a range of unskilled, light

work in the national economy. PageID.81-82. Specifically, plaintiff could perform work as a

laundry worker (250,000 jobs), marker (284,000 jobs), and inspector/hand packager (91,000 jobs).

Id. Accordingly, the ALJ determined that plaintiff was not under a disability, as defined in the

Social Security Act, from November 1, 2014 (the alleged onset date) through February 8, 2019

(the date of the decision). PageID.82-83.

                III.   DISCUSSION

                While plaintiff raised five errors on appeal, his brief does not align with these

errors. The Court will address the alleged errors set out in the brief.

                A.     The ALJ erred by failing to analyze his PTSD and
                anxiety under Listings 12.06 and 12.15.

                1.     The Listings




                                                  4
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1595 Page 5 of 19




               Plaintiff contends that the ALJ erred at Step 3 when she failed to analyze his alleged

PTSD under Listings 12.06 (Anxiety and obsessive-compulsive disorder) and 12.15 (Trauma- and

stressor-related disorders). As an initial matter, plaintiff is incorrect when he states that the ALJ

failed to analyze his conditions; the ALJ explicitly reviewed Listings 12.06 and 12.15. PageID.75.

In this regard plaintiff acknowledged that his diagnosis had been changed from PTSD to an

adjustment disorder with anxiety. PageID.111 (administrative hearing transcript).

               2.      Legal standard

               “[S]tep three streamlines the decision process by identifying those claimants whose

medical impairments are so severe that it is likely they would be found disabled regardless of their

vocational background.” Bowen v. Yuckert, 482 U.S. 137, 153 (1987). At step three, a claimant

bears the burden of demonstrating that he meets or equals a listed impairment. See Evans v.

Secretary of Health & Human Services, 820 F.2d 161, 164 (6th Cir.1987). In order to be

considered disabled under the Listing of Impairments, “a claimant must establish that his condition

either is permanent, is expected to result in death, or is expected to last at least 12 months, as well

as show that his condition meets or equals one of the listed impairments.” Id. An impairment

satisfies the listing only when it manifests the specific findings described in the medical criteria

for that particular impairment. 20 C.F.R. §404.1525(d).

               While the regulations do not require an ALJ to address every listing, the ALJ should

discuss a listing if the record raises a “substantial question” as to whether the claimant could

qualify as disabled under that listing. Sheeks v. Commissioner of Social Security Administration,

544 Fed. Appx. 639, 641 (6th Cir. 2013). Here, the ALJ identified Listings 12.06 and 12.15, and

determined that plaintiff did not meet the requirements of those listings. In contesting the ALJ’s

evaluation, plaintiff “must do more than point to evidence on which the ALJ could have based



                                                  5
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1596 Page 6 of 19




[her] finding to raise a ‘substantial question’ as to whether he has satisfied a listing.” Smith-

Johnson v. Commissioner of Social Security, 579 Fed. Appx. 426, 432 (6th Cir. 2014). “Rather,

the claimant must point to specific evidence that demonstrates he reasonably could meet or equal

every requirement of the listing.” Id.

               Both Listing 12.06 and 12.15 contain three paragraphs, A, B and C. See Listings

12.06 and 12.15. To meet either of these listings, plaintiff must satisfy either paragraphs A and B,

or paragraphs B and C. Id. The ALJ did not dispute that plaintiff met paragraph A. The Court

will review plaintiff’s claims that the ALJ improperly addressed his conditions under the paragraph

B and C criteria.

               3.      Paragraph B criteria

               The ALJ addressed the paragraph B criteria of Listings 12.06 and 12.15 as follows.

               The severity of the claimant’s mental impairments, considered singly and
       in combination, do not meet or medically equal the criteria of listings 12.06 and
       12.15. In making this finding, the undersigned has considered whether the
       “paragraph B” criteria are satisfied. To satisfy the “paragraph B” criteria, the mental
       impairments must result in at least one extreme or two marked limitations in a broad
       area of functioning which are: understanding, remembering, or applying
       information; interacting with others; concentrating, persisting, or maintaining pace;
       or adapting or managing themselves. A marked limitation means functioning in this
       area independently, appropriately, effectively, and on a sustained basis is seriously
       limited. An extreme limitation is the inability to function independently,
       appropriately or effectively, and on a sustained basis.

PageID.75.

               The ALJ made the following findings with respect to the paragraph B criteria. The

ALJ found that plaintiff has a mild limitation in understanding, remembering, or applying

information. PageID.75-76.

       The claimant has presented with average intellect on mental status examination and
       has exhibited an intact memory throughout his treatment history. Although, some
       treatment records do reflect several missed appointments, which the claimant later
       reports that he forgot about them. The claimant reports that he forgets to care for

                                                 6
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1597 Page 7 of 19




       his personal needs and take medications, but again, the record does not reflect any
       memory deficits. During an interview with agency personnel, the claimant did not
       exhibit any difficulties with reading, understanding, or writing. (Ex. 4E, 6E, 1F-7F,
       Hearing Transcript)[.]

Id.

              The ALJ found that plaintiff had a marked limitation in interacting with others.

PageID.76.

       The claimant reports having a long-standing history of anger outbursts and
       irritability, as well as a fear of going out in public spaces. Both he and his wife
       report that he does not get along well with others, including friends, family,
       neighbors, and authority figures. The claimant has participated in anger
       management therapy, and indicated on other occasions, that he may need to return
       to the same. (Ex. 6E, 1F-7F, Hearing Transcript)[.]

Id.

              The ALJ found that plaintiff had moderate limitations in concentrating, persisting,

or maintaining pace. PageID.76.

       Treatment records are sometimes remarkable for scattered thoughts and attention,
       but the claimant generally has intact attention and concentration. In addition, the
       claimant is rather inconsistent with his course of treatment, seeming to only seek
       help during times of exacerbated personal life stressors. During the face-to-face
       interview with agency personnel, the claimant did not have any perceived
       difficulties with concentrating, talking, answering, or understanding. (Ex. 4E, 6E,
       1F-7F, Hearing Transcript)[.]

Id.

              Finally, the ALJ found that plaintiff had moderate limitations in adapting or

managing himself. PageID.76.

       The claimant reported that he does not handle finances and only grocery shops
       online. He testified that he can drive and manage household chores, further noting
       that his house is maintained in a meticulous manner. The claimant does report
       difficulty handling stress and changes in routine, but reported that he can cook and
       care for his own personal needs. Treatment records indicate that he was caring for
       his infant nephew for some time and was interested in gaining clearance for a foster
       care situation. (Ex. 6E, 1F-7F, Hearing Transcript)[.]



                                                7
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1598 Page 8 of 19




Id. The ALJ concluded that the paragraph B criteria are not satisfied because plaintiff’s mental

impairments do not cause at least two “marked” limitations or one “extreme” limitation. Id.

               Plaintiff contends that the ALJ erred because there is evidence to support findings

that: plaintiff’s limitation for interacting with others is “extreme” rather than “marked;” and, that

the ALJ erred in finding that plaintiff was only moderately impaired in his abilities regarding

“concentrating, persisting, or maintain pace,” and “adapting or managing onseself.” Plaintiff’s

Brief (ECF No. 11, PageID.1554). Plaintiff’s contentions are without merit, because he has failed

to point to specific evidence that demonstrates he reasonably could meet or equal every

requirement of paragraph B. See Smith-Johnson, 579 Fed. Appx. at 432. Merely citing portions

of the medical record is not enough. In this regard, plaintiff has presented no argument or legal

authority distinguishing between “marked” and “extreme” limitations. Similarly, plaintiff’s

disagreement with the ALJ’s finding that two areas of functioning were “moderate” limitations

says nothing as to whether plaintiff meets the requirements of paragraph B. Accordingly, this

claim of error will be denied.

               4.      Paragraph C criteria

                As an alternative to paragraph B, paragraph C requires that the claimant establish

the following elements:

       C.      Your mental disorder in this listing category is “serious and persistent;” that
       is, you have a medically documented history of the existence of the disorder over a
       period of at least 2 years, and there is evidence of both:

               1. Medical treatment, mental health therapy, psychosocial
               support(s), or a highly structured setting(s) that is ongoing and that
               diminishes the symptoms and signs of your mental disorder (see
               12.00G2b); and

               2. Marginal adjustment, that is, you have minimal capacity to adapt
               to changes in your environment or to demands that are not already
               part of your daily life.

                                                 8
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1599 Page 9 of 19




Listings 12.06C and 12.15C (emphasis in original).

               The ALJ concluded that plaintiff did not meet the criteria of paragraph C:

               The undersigned has also considered whether the “paragraph C” criteria are
       satisfied. In this case, the evidence fails to establish the presence of the “paragraph
       C” criteria. The evidence fails to demonstrate consistent mental health treatment,
       psychosocial supports, or need of a highly structured setting to diminish the signs
       and symptoms of the claimant's mental disorders for at least two years.

PageID.76.

               Plaintiff contends that the ALJ’s blanket assertions with respect to the paragraph C

criteria are “completely false” because the medical record contains “a wealth of evidence” that he

meets this criteria. PageID.1551-1552. The Court agrees with plaintiff that the ALJ’s brief

evaluation of paragraph C was not fact specific. However, plaintiff has failed to point to specific

evidence that demonstrates he reasonably could meet or equal every requirement of paragraph C.

See Smith-Johnson, 579 Fed. Appx. at 432. Merely citing portions of the medical record is not

enough. Plaintiff has not set out a longitudinal record of his condition and treatment to demonstrate

that he has “a medically documented history of the existence of the disorder over a period of at

least 2 years,” with evidence of “[m]edical treatment, mental health therapy, psychosocial

support(s), or a highly structured setting(s) that is ongoing and that diminishes the symptoms and

signs of [his] mental disorder.” Accordingly, this claim of error will be denied.

               5.      Due process claim

               Plaintiff contends that the ALJ violated his due process rights because he was not

given the opportunity to be heard in a meaningful manner and the proceedings were not

understandable to a layman claimant. Due process requires that a social security hearing be “full

and fair.” Flatford v. Chater, 93 F.3d 1296, 1305 (6th Cir. 1996), citing Richardson v. Perales,

402 U.S. 389, 401-02 (1971). “[B]oth the Social Security Act and basic principles of due process

                                                 9
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1600 Page 10 of 19




require that a claimant receive meaningful notice and an opportunity to be heard before his claim

for disability benefits can be denied.” Hollon ex rel. Hollon v. Commissioner of Social Security,

447 F.3d 477, 488 (6th Cir. 2006) (internal quotation marks omitted).

               Plaintiff’s contention that the ALJ violated his due process rights is without merit.

The record reflects that plaintiff received a full and fair hearing. At the administrative hearing, the

ALJ advised plaintiff of his right to be represented by an attorney or a non-attorney, and the

benefits of representation (e.g., “[a] representative can help explain medical terminology, answer

questions with respect to the proceedings currently here before me”). PageID.89. Despite this

advice, plaintiff waived his right to representation and decided to represent himself at the

administrative hearing. PageID.90-91. Plaintiff had no questions for the ALJ as to how she was

going to conduct the hearing and he had no objections to the documents entered in the record.

PageID.91-92. There is no evidence that plaintiff was denied a full and fair hearing.

               6.      The ALJ’s special duty

               Plaintiff also makes a cursory reference to the ALJ’s heightened duty owed to an

unrepresented claimant. See PageID.1151. The ALJ has a “special duty” to develop the

administrative record and to ensure a fair hearing for unrepresented claimants when three

circumstances exist: the claimant is without counsel; the claimant is not capable of presenting an

effective case; and, the claimant is unfamiliar with hearing procedures. See Wilson v.

Commissioner of Social Security, 280 Fed. Appx. 456, 459 (6th Cir. 2008); Duncan v. Secretary

of Health & Human Services, 801 F.2d 847, 856 (6th Cir. 1986). The ALJ’s special duty was not

triggered in this case. While plaintiff may have been unfamiliar with hearing procedures to some

extent, the record reflects that he was capable of presenting an effective case to the ALJ.

PageID.87-127. Accordingly, plaintiff’s claims of error will be denied.



                                                  10
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1601 Page 11 of 19




                B.     The ALJ failed to consider the full extent of plaintiff’s
                chronic pain as is required by the Sixth Circuit.

                Plaintiff contends that the ALJ failed to consider the full extent of his chronic pain.

While it is well-settled that pain may be so severe that it constitutes a disability, “[a]n individual’s

statement as to pain or other symptoms shall not alone be conclusive evidence of disability.”

Cohen v. Secretary of Department of Health and Human Services, 964 F.2d 524, 529 (6th Cir.

1992), quoting 42 U.S.C. § 423(d)(5)(A) (emphasis added). The ALJ addressed plaintiff’s

symptoms and the evidence based on the requirements of 20 C.F.R. § 404.1529 and Social Security

Ruling (SSR) 16-3p. PageID.77.

                SSR 16-3p sets out the two-step process for evaluating an individual’s symptoms:

(1) “We determine whether the individual has a medically determinable impairment (MDI) that

could reasonably be expected to produce the individual's alleged symptoms;” and, (2) “We

evaluate the intensity and persistence of an individual’s symptoms such as pain and determine the

extent to which an individual’s symptoms limit his or her ability to perform work-related

activities.” SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017). See 20 C.F.R. § 404.1529(c)(1) and

(2). The Commissioner also considers other evidence including:

        (i) Your daily activities; (ii) The location, duration, frequency, and intensity of your
        pain or other symptoms; (iii) Precipitating and aggravating factors; (iv) The type,
        dosage, effectiveness, and side effects of any medication you take or have taken to
        alleviate your pain or other symptoms; (v) Treatment, other than medication, you
        receive or have received for relief of your pain or other symptoms; (vi) Any
        measures you use or have used to relieve your pain or other symptoms (e.g., lying
        flat on your back, standing for 15 to 20 minutes every hour, sleeping on a board,
        etc.); and (vii) Other factors concerning your functional limitations and restrictions
        due to pain or other symptoms.

20 C.F.R. § 404.1529(c)(3).

                Here, the ALJ found that plaintiff’s medically determinable impairments could

reasonably be expected to cause the alleged symptoms, but that plaintiff’s statements concerning

                                                  11
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1602 Page 12 of 19




the intensity, persistence and limiting effects of these symptoms are not entirely consistent with

the medical evidence and other evidence in the record. PageID.77-80.

               The Sixth Circuit set forth a standard for evaluating allegations of disabling pain in

Duncan, 801 F.2d 847. The “Duncan analysis” is a “succinct form” of the Social Security

Administration’s guidelines for use in analyzing a claimant’s subjective complaints of pain as set

forth in 20 C.F.R. § 404.1529. See Felisky v. Bowen, 35 F.3d 1027, 1037-1039 (6th Cir. 1994).

This standard requires the ALJ to assess whether the claimant has satisfied two requirements: first,

the claimant must produce objective evidence of an underlying condition; second, the claimant

must either present (1) “objective medical evidence to confirm the severity of the alleged pain

arising from that condition,” or (2) “the objectively determined medical condition must be of a

severity which can reasonably be expected to give rise to the alleged pain.” Duncan, 801 F,2d at

853.

               Plaintiff has met the first prong of the Duncan analysis, having established that he

has underlying medical conditions of degenerative joint disease, degenerative disc disease, and

status post lipoma excision. PageID.73. However, plaintiff has failed to meet either part of the

second prong. In evaluating plaintiff’s claims of disabling pain, the ALJ found that the medical

evidence did not support plaintiff’s allegation of disabling pain. PageID.77-78. The ALJ points to

plaintiff’s activities in 2016. In October 2016, plaintiff reported intermittent knee pain when

running for more than a mile, but the physical examination was unremarkable. PageID.77. In

November 2016, the claimant reported that he was an avid hunter and had been out hunting three

to four days per week. PageID.79. In December 2016, plaintiff had chronic pain in his left lower

abdomen and upper thoracic spine, but also reported that he had recently dragged a deer after

hunting. PageID.77-78.



                                                12
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1603 Page 13 of 19




               The ALJ also referenced the consultative examination in April 2018. At that time,

plaintiff reported knee problems, leg problems, stomach problems, and back problems, but “also

reported that he could sit, stand, and walk perfectly [fine], but could not run.” PageID.78, 1144.

In addition, the ALJ noted that plaintiff had minimal treatment records for physical complaints and

that “the claimant indicated that he is able to hunt, drag animals through the woods, run, ride bikes,

and complete household chores.” PageID.80. In short, plaintiff did not meet the second prong of

the Duncan analysis because the objective medical evidence did not confirm the severity of the

alleged pain arising from his medical condition, and, while plaintiff had severe impairments, his

objectively determined medical condition was not of a severity that could be expected to give rise

to the alleged pain. The ALJ’s decision is supported by substantial evidence. This determination

must stand regardless of whether the reviewing court would resolve the issues of fact in dispute

differently. Young, 925 F.2d at 147. Accordingly, plaintiff’s claim of error will be denied.

               C.      The ALJ misstates the record regarding important facts,
               resulting in both a residual functional capacity (RFC) and
               decision that are not supported by substantial evidence.

               RFC is a medical assessment of what an individual can do in a work setting in spite

of functional limitations and environmental restrictions imposed by all of his medically

determinable impairments. 20 C.F.R. § 404.1545. While plaintiff contends that the ALJ’s RFC

determination is not supported by substantial evidence, he presents no legal argument. Plaintiff

appears to contend that the RFC determination is flawed because the ALJ reached the RFC after

misstating portions of the medical record.

               1.      Dr. Gilbert’s opinion

               Plaintiff contends that the ALJ misstated the findings of examining physician Lisa

Gilbert, M.D. PageID.1558. Dr. Gilbert’s opinion states in pertinent part,



                                                 13
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1604 Page 14 of 19




                Regarding the patient’s back pain, the patient previously damaged a nerve
       in his thoracic spine. The patient has severe tenderness to palpation in the midline
       of the thoracic spine from t1 down to t6 and he does have tenderness to palpation
       in the midline at l1.

PageID.1148. Dr. Gilbert goes on to state that “[t]he patient is very limited on range of motion of

the cervical spine on extension, lateral flexion, and rotation and he is very limited on range of

motion of his lumber spine on flexion and lateral rotation.” Id.

               Plaintiff contends that the ALJ misstated Dr. Gilbert’s findings, when she stated

that “[o]n examination, the claimant was non-tender to palpation.” PageID.78, 1559. According

to plaintiff, “This claim by the ALJ is simply false, as during this examination Dr. Gilbert in fact

noted that he ‘has severe tenderness and palpation in the midline of the thoracic spine from t1

down to t6 and he does have tenderness to palpation in the midline at l1.’ PageID.1148.”

PageID.1559. Plaintiff’s claim is meritless. The ALJ made two references to palpation. First,

“[o]n examination, the claimant was non-tender to palpation, there was no guarding, rebound, or

rigidity, and there were no masses felt nor any enlargement of the spleen or liver, but an eight-inch

lateral incision was noted on the claimant’s abdomen.” PageID.78. Later in the decision, the ALJ

sets out Dr. Gilbert’s statement regarding tenderness on palpation, i.e., “[t]he claimant did also

exhibit severe tenderness to palpation in the midline of Tl down to T6 and of the lumbar spine at

Ll, as well as decreased range of motion of the cervical spine and the lumbar spine.” Id.

Accordingly, this claim of error will be denied.

               2.      GAF scores

               Plaintiff contends that the ALJ made an untrue statement with respect to global

assessment of functioning (GAF) scores. The ALJ referenced GAF scores in evaluating Dr.

Kriauciunas’ opinion, stating in pertinent part:




                                                   14
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1605 Page 15 of 19




               The undersigned finds the opinion Rom Kriauciunas, PhD, the state agency
       psychological consultant, to be mostly persuasive, but finds that the claimant needs
       additional social limitations (Ex. 1A). The record reflects that the claimant is
       reluctant to participate in social events and has difficulty interacting with others,
       otherwise the records reflects that the claimant would be capable of performing the
       demands of unskilled work on a regular basis. The undersigned finds the varying
       GAF scores (taken together and not individually) to be reflective of mild to
       moderate mental limitations (Ex. 1F, 2F, 6F).

PageID.80.

               According to plaintiff, the last sentence is untrue because the GAF scores in the

record range from 50 to 55, with a GAF score of 50 being indicative of serious symptoms.

Plaintiff’s Brief at PageID.1560. In his brief, defendant points out that immediately prior to

plaintiff’s discharge from the military in September 2014, he had GAF scores of 65 (mild

symptoms) and 73-77 (if symptoms are present, they are transient and result in no more than a

slight impairment). Defendant’s Brief (ECF No. 12, PageID.1582-1583); PageID.478, 495.

Defendant also states that plaintiff sought no treatment until January 2016, at which time his GAF

score was a 50. PageID.1582-1583; PageID.1007. Defendant acknowledges that plaintiff’s GAF

score reached as low as 50, but contends that this is consistent with the ALJ’s finding.

PageID.1582-1583.

               While the Commissioner defends the ALJ’s finding that the GAF scores showed

only mild or moderate symptoms, he undercuts that finding by noting that the American

Psychiatric Association has rejected the use of GAF Scores. PageID.1582. See Richards v. Colvin,

640 Fed. Appx. 786, 791 (10th Cir. 2016) (“The most recent edition of the DSM omits the GAF

scale ‘for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide

risk, and disabilities in its descriptors and questionable psychometrics in routine practice.’”).

               Based on this record, the Court concludes that the ALJ’s decision is not supported

by substantial evidence. The ALJ relied on plaintiff’s GAF scores in finding Dr. Kriauciunas’

                                                  15
    Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1606 Page 16 of 19




opinion “mostly persuasive” and that plaintiff would be capable of performing the demands of

unskilled work on a regular basis. PageID.80. This determination is not supported by substantial

evidence for two reasons. First, the ALJ’s decision makes a generalized statement regarding the

GAF scores without identifying any particular scores or longitudinal trends. Rather, the ALJ

simply cited three exhibits which contain over 650 pages of medical records. PageID.290-881,

1414-1479. Second, while the ALJ relies on plaintiff’s GAF scores to establish that he has only

mild to moderate symptoms, the Commissioner undercuts the ALJ’s position by pointing out that

the American Psychiatric Association has rejected the use of GAF scores and that GAF scores lack

clarity and involve “questionable psychometrics in routine practice.”                         The Commissioner’s

revelation regarding the utility of GAF scores is nothing new. Courts have questioned the

relevance of GAF scores in disability cases for years. See, e.g., Kornecky v. Commissioner of

Social Security, 167 Fed. Appx. 496, 511 (6th Cir. 2006) (a GAF score “may have little or no

bearing on the subject’s social and occupational functioning”). Accordingly, this matter will be

reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the

Commissioner should identify the GAF scores which demonstrate only mild to moderate

symptoms and then articulate why the GAF scores are relevant to plaintiff’s Social Security

disability claim.1

                    3.       Insomnia and neurological evaluation

                    Plaintiff also contends that the ALJ failed to include insomnia as a severe

impairment and that she ignored Dr. Gilbert’s statement that “[r]egarding the patient’s PTSD, I

feel that a full neurological evaluation is critical for the patient.” PageID.1148, 1559. However,

plaintiff cites no authority for his cursory claims. “[I]ssues adverted to in a perfunctory manner,



1
    In reaching this determination, the Court is aware that a re-evaluation of plaintiff’s GAF scores may affect his RFC.

                                                            16
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1607 Page 17 of 19




unaccompanied by some effort at developed argumentation, are deemed waived. It is not sufficient

for a party to mention a possible argument in a most skeletal way, leaving the court to . . . put

flesh on its bones.” McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997). Accordingly, the

court deems these two arguments waived.

               D.     The RFC and the hypothetical posed to the vocational
               expert (VE) do not take the full record into account.

               Plaintiff contends that the ALJ failed to address his inability to interact with

supervisors and his need for limited contact with supervisors, other staff, and no contact with the

public. PageID.1560. In this regard, plaintiff contends that the ALJ failed to account for his

inability to get along with authority figures such as supervisors. PageID.1560-1562. While

plaintiff contends that the hypothetical questions posed to the vocational expert (VE) and the ALJ’s

RFC are flawed, he cites no legal authority for this contention. For this reason alone, this claim of

error should be denied.

               Despite the lack of argument, the Court will address this claim as a challenge to the

VE’s conclusion that plaintiff can perform other work in the national economy as a laundry worker,

a marker, and an inspector/hand packager. An ALJ’s finding that a plaintiff possesses the capacity

to perform substantial gainful activity that exists in the national economy must be supported by

substantial evidence that the plaintiff has the vocational qualifications to perform specific jobs.

Varley v. Secretary of Health and Human Services, 820 F.2d 777, 779 (6th Cir. 1987). This

evidence may be produced through the testimony of a VE in response to a hypothetical question

which accurately portrays the claimant’s physical and mental limitations. See Webb v.

Commissioner of Social Security, 368 F.3d 629, 632 (6th Cir. 2004); Varley, 820 F.2d at 779.

               The gist of plaintiff’s claim is that if his “angry outbursts and mood disorder is

severe enough to require no contact with the general public,” then “the evidence clearly also

                                                 17
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1608 Page 18 of 19




supports a need for limited interactions with supervisors and co-workers.” PageID.1561. It is

notable that the state psychological consultant, Dr. Kriauciunas, did not find that plaintiff’s mental

impairment affected his ability to interact with others in the workplace. The doctor found that

plaintiff’s only workplace restrictions involved limiting him to “simple, low-stress, routine tasks

on a sustained basis.” PageID.142. While the ALJ found that Dr. Kriauciunas’ opinion was mostly

persuasive, she found that plaintiff needed additional social limitations and added such limitations

to the RFC by restricting plaintiff to work which involved “simple, routine, and repetitive tasks

without direct interaction with the general public.” PageID.77, 80. The ALJ’s hypothetical

question posed to the VE included the restrictions set forth in the RFC, and accurately portrayed

plaintiff’s physical and mental limitations as reflected in the record. PageID.124. For these

reasons, plaintiff’s claim of error will be denied.

               Furthermore, even if the hypothetical question was flawed, the error was harmless

in this case because the ALJ identified simple jobs in which interacting with others is not

significant and which require little direct interaction with the supervisor once learned. PageID.82.

See Dictionary of Occupational Titles (4th Ed. Rev. 1991) ## 302.685-010, 1991 WL 672657

(laundry worker); 209.587-034, 1991 WL 671802 (marker); 559.687-074, 1991 WL 683797

(inspector and hand packager). These jobs take into account plaintiff’s claim that he does not get

along with supervisors and co-workers. “No principle of administrative law or common sense

requires [a reviewing court] to remand a case in quest of a perfect opinion unless there is reason

to believe that the remand might lead to a different result.” Fisher v. Bowen, 869 F.2d 1055, 1057

(7th Cir. 1989).




                                                  18
  Case 1:19-cv-00562-RSK ECF No. 14 filed 09/29/20 PageID.1609 Page 19 of 19




               IV.     CONCLUSION

               Accordingly,    the   Commissioner’s     decision    will   be   REVERSED        and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner is

directed to identify plaintiff’s GAF scores which demonstrate only mild to moderate symptoms

and then articulate why the GAF scores are relevant to plaintiff’s Social Security disability claim.

A judgment consistent with this opinion will be issued forthwith.



Dated: September 29, 2020                            /s/ Ray Kent
                                                     RAY KENT
                                                     United States Magistrate Judge




                                                19
